Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 04, 2018

The Court of Appeals hereby passes the following order:

A19D0052. LAZANDRA DARDY v. MACON HOUSING AUTHORITY.

      The magistrate court issued a writ of possession to Macon Housing Authority
against Lazandra Dardy. Dardy then filed this application for discretionary appeal,
seeking review before this Court. We, however, lack jurisdiction.
  Generally, “[t]he only avenue of appeal available from [a] magistrate court judgment
is provided by OCGA § 15-10-41 (b) (1), which allows for a de novo appeal to the
state or superior court.” Handler v. Hulsey, 199 Ga. App. 751, 751 (406 SE2d 225)
(1991). This Court may only address magistrate court matters that already have been
reviewed by the state or superior court. See Westwind Corp. v. Washington Fed. S
& L Assn., 195 Ga. App. 411, 411 (1) (393 SE2d 479) (1990); see also OCGA § 5-
6-35 (a) (1), (a) (11). Here, the only order in the application materials is one issued by
the magistrate court, which has not been reviewed by a state or superior court.
Accordingly, this application is DISMISSED for lack of jurisdiction.

                                         Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   09/04/2018
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                               , Clerk.